Citation Nr: 1020750	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to October 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota. Jurisdiction over the Veteran's claims was later 
transferred to the Wichita, Kansas RO.

This matter was last before the Board in October 2009 when it 
was remanded for further development.  That development has 
been completed and the matter is now ready for consideration 
by the board. 


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran has had 
hearing loss in the right ear with a Numeric Designation of I 
and hearing loss in the left ear with a Numeric Designation 
of I.

2.  The evidence is evenly balanced that the Veteran's 
tinnitus is attributable to his service-connected bilateral 
hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100 (2009).

2.  Resolving doubt in favor of the Veteran, service 
connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claim for service connection of tinnitus, 
considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As to the claim for a higher rating, where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  For this reason, and as no 
deficiencies in VA's compliance with its duties under the 
Veterans Claims Assistance Act (VCAA) have been alleged, the 
Board need not address VA's duty to notify with respect to 
this claim.

The Board further finds that the duty to assist requirements 
have also been satisfied with respect to this claim.  
Specifically, all obtainable evidence identified by the 
Veteran relative to the issue has been obtained and 
associated with the claims folder, and the Veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Following Remand of this case by 
the Board, the RO provided the Veteran with a reliable VA 
audiologic examination for this disability, which was 
thorough and provides the appropriate clinical findings 
necessary to rate the service-connected hearing loss under 
the applicable criteria.

Initial Evaluation of Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id. 

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing impairment range from zero to 100 
percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability, the rating schedule establishes 11 auditory 
acuity levels ranging from level I, for essentially normal 
acuity, through level XI, for profound deafness.  Tables VI 
and VII are used to calculate the rating to be assigned.  38 
C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

The Veteran filed his claim for service connection of 
bilateral hearing loss in November 2005.  He was afforded a 
VA examination in February 2006.  VA examination did not 
yield reliable audiometrics, yet the claim was granted by the 
RO in the aforementioned rating decision and a noncompensable 
evaluation was assigned.  Given the unreliable results of 
that examination, the Board finds the report of this 
examination to be of no probative value.

However, per the Board's remand directives, the Veteran was 
provided another VA audiologic examination.  

On VA audiological testing in February 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
35
30
LEFT
25
20
20
15
25

Pure tone averages were 33.75 for the right ear and 20 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  The examiner noted that additional testing showed 
that these results were reliable.  

A compensable initial valuation for the Veteran's bilateral 
hearing loss is not warranted under the circumstances.  With 
respect to results of the reliable audiological evaluation 
listed above, the Numeric Designations for the Veteran's 
right and left ear hearing loss are I and I, respectively.  
38 C.F.R. § 4.85, Table VI.  These numerical designations, 
when applied to 38 C.F.R. § 4.85 Table VII, yield a 
noncompensable evaluation.  This is true throughout the 
course of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The results of the audiologic evaluations do not 
require consideration under the regulation pertaining to 
exceptional patterns of hearing impairment.  38 C.F.R. 
§ 4.86.  Accordingly, the claim must be denied.

In reaching this conclusion, the Board has considered the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1), for exceptional cases where 
schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service- connected hearing loss is inadequate.  
Furthermore, even if the available schedular evaluation for 
the disability is inadequate (which it manifestly is not), 
the Veteran does not exhibit other related factors such as 
those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations due to his hearing loss, and there is 
nothing in the record which suggests that his hearing loss 
itself markedly impacts his employability.  The Board, 
therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

 Service Connection of Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  A finding of 
secondary service connection requires competent medical 
evidence to connect the asserted secondary disability to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A review of the Veteran's service treatment record discloses 
no complaints, treatment or diagnosis of tinnitus.  The first 
complaints thereof appear many years following the Veteran's 
discharge.  

The report associated with the February 2006 VA audiologic 
examination notes that the Veteran apparently reported an 
onset of tinnitus about 4 years prior thereto.  Accordingly, 
the examiner concluded that tinnitus did not have its onset 
in service or that it was attributable thereto.  The Veteran 
denies that he ever offered this history.  See Veteran's 
April and September 2006 statements.  

At the VA audiologic examination in February 2010 the Veteran 
reported an onset of tinnitus "many years ago," but could 
not remember the exact time of the onset thereof.  The 
examiner assessed tinnitus and answered "yes" to the 
question of whether tinnitus was a symptom associated with 
the Veteran's service-connected hearing loss.  The examiner 
also, however, concluded that the Veteran's bilateral hearing 
loss was not attributable to service.  The examiner explained 
that the February 2006 examiner "had to state that there was 
a 50/50 probability that hearing loss was incurred in the 
military [because] a hearing evaluation at 30 dB was done 
during the final discharge physical."

In this regard, the Board notes that impaired hearing will be 
considered to be a disability for VA compensation purposes 
only if at least one of the thresholds for the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; the thresholds for at least three of the frequencies 
are greater than 25 decibels; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  



The Veteran's active duty separation examination report, 
dated in September 1972, shows pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
N/A
30
LEFT
30
30
30
N/A
30

The separation audiogram notes "screened at 30."  These 
results appear to show hearing loss for VA purposes in 
service.  Id.  Although the February 2010 examiner has 
questioned the adequacy of this audiogram, albeit with little 
explanation, the Board stresses that service connection is 
currently in effect for bilateral hearing loss.

Given the examiner's favorable finding that tinnitus is 
related to his hearing loss, the evidence is at least in 
equipoise that the Veteran's tinnitus is attributable to 
service, particularly as secondary to the Veteran's service-
connected bilateral hearing loss.  The Board acknowledges 
that the February 2010 examiner offered a negative opinion as 
to the relationship between the hearing loss and service, the 
Board again notes that the Veteran's bilateral hearing loss 
is service-connected.  In any case, the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Thus, because the February 
2010 examiner has attributed tinnitus to the Veteran's 
service-connected bilateral hearing loss, the evidence is at 
least in equipoise and the claim is granted.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


